        Case 1:20-cr-00087-RPK-RER Document 7 Filed 02/21/20 Page 1 of 1 PageID #: 10

                                   FILED
                                           OFFK
                                IN CLERK S OFFICE
                                    TRICT COURT E.D.N.Y.
                            U.S. DISTRICT
-

                  u
    !
        -SKiADW             ✩ FEB 2 1 2020 ^
        F. #2020R0;ar42
                            BP.OOKLYN OFFICE                                    BLOCK, J.
        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK                                             REYES, MJ.
                                                    X


        UNITED STATES OF AMERICA                             INDICTMENT


              - against -                                    Cr. No.
                                                             (T. 18, U.S.C., §§ 875(c) and
        KEITH LEVY,                                             3551 et seq.)


                                  Defendant.


                                                    X


        THE GRAND JURY CHARGES:


                                  TRANSMISSION OF THREAT TO INJURE


                      On or about January 27, 2020, within the Eastern District ofNew York and

        elsewhere, the defendant KEITH LEVY did knowingly and intentionally transmit in

        interstate commerce a communication containing a threat to injure the person of another, to

        wit: a communication threatening the life of, and threatening bodily injury to, Jane Doe,an

        individual whose identity is known to the Grand Jury.

                      (Title 18, United States Code, Sections 875(c) and 3551 et seq.)


                                                                        A TRUE BILL




                                                                       FOREPERSON




        RICHARD P. DONOGHUE
        UNITED STATES ATTORNEY
                                                           ACTING UNITE            ORNEY
        EASTERN DISTRICT OF NEW YORK
                                                           PURSUANTT^ yh P.R.^.136
